By the Court. —
Lyon, J.,
delivering the opinion.
The appeal was properly allowed. The party against whom the verdict and judgment was rendered, went into the-clerk’s office, paid the costs, tendered sufficient security, and demanded an appeal during the same term. This was all the law required of him, and that the appeal was not entered from the neglect of the clerk, is not to. prejudice the right of the party entitled to the appeal. This was in *359accordance with the rule prescribed by this Court in Short vs. Cohen, 11 Geo. 39, and has been steadily adhered to since. Then, when a party, in good faith, desires to appeal, and has done, or offered to do, all the law required of him to appeal, and the appeal be not entered, or improperly so, that, in all such cases, the Court, on application, will order the appeal to be entered mine pro tunc.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court, that the judgment of the Court below be affirmed.